Title: To George Washington from Clark & Nightingale, 27 May 1776
From: Clark & Nightingale
To: Washington, George



Sir
Providence May 27th 1776

Your Favour of the 17th Instant Inclosing Robert Morris Esqr. Order for Two hundred and Thirty Small arms We have Rec’d—The Arms we Immediately Sent by land to Norwich directed to the Care of Christopher Leffingwell Esqr. Requesting that he would Immediately Send them to New York by Water, Wish them a Safe and Speedy Arrival, We are your Excellency’s most Obedient Humble Servants

Clark & Nightingale

